Exhibit 10.1
AMERICAN MEDICAL SYSTEMS, INC.
EXECUTIVE VARIABLE INCENTIVE PERFORMANCE AWARDS
For 2011
I. PURPOSE
American Medical Systems, Inc. (AMS) is dedicated to excellence in performance
and in creating a strong link between performance and compensation. The
Executive Variable Incentive Performance Awards for 2011 are designed to reward
senior AMS management team members with performance-based compensation for
achieving and surpassing specified company financial goals related to long-term
company growth and business improvement. The awards are intended to align
executive incentives with shareholder value drivers of sales growth, net income
and cash flow, and are issued as performance awards under the AMS 2005 Stock
Incentive Plan (as amended and restated through April 30, 2009). Collectively,
the awards are referred to as the Plan.
II. PERFORMANCE MEASURES
Bonus payments under the Plan will be determined by comparing three key
corporate performance measures — Net Sales, Net Income and Cash Flow — to
budgeted performance established in the 2011 Operating Plan, as approved by the
Board. Each of these measures is assessed separately. If there is a material
unanticipated event such as an acquisition, actual results shall be adjusted to
exclude the event for purposes of comparing to the original Plan targets. Any
such adjustment will be approved by the Compensation Committee of the Board of
Directors, with the exception of non-recurring type charges, which management
determines should be excluded for external reporting of Non-GAAP financial
results.
Net Sales performance is 40% of the total target bonus and is evaluated
quarterly based upon net sales reported in the applicable earnings release, as
adjusted for the impact of currency fluctuations from the original plan,
described below. Net Sales performance is measured quarterly on the basis of
actual results for the quarter, compared to the operating plan for the quarter
to calculate the percentage of weighted achievement. No bonus will be earned
with respect to Net Sales performance for a relevant measurement period until
95% of operating plan performance for the relevant period is achieved. Below 95%
performance, 0% of the target bonus is paid, at 95% performance, 50% of the
target bonus for Net Sales will be paid. Above 95%, the bonus percent increases
on a linear scale, with 100% of the target bonus for Net Sales paid at 100%
performance compared to the operating plan for the relevant period. Above 100%,
the bonus percent also increases on a linear scale in which 10% of bonus is paid
for every 1% of incremental Plan achievement and a maximum of two times target
bonus for Net Sales is paid at 110% of performance compared to the operating
plan for the relevant period. For purposes of this calculation, Net Sales is
defined as US GAAP-determined net sales, restated to the US Dollar equivalent
net sales, using the exchange rates established for use in the 2011 operating
plan, a table of which is published as part of the operating plan for the given
year.
Net Income performance is 30% of the total target bonus and is evaluated
quarterly based upon non-GAAP adjusted net income reported in the applicable
earnings release. Net Income performance is measured quarterly on the basis of
actual results for the quarter, compared to the operating plan for the quarter
to calculate the percentage of achievement. No bonus will be earned with respect
to Net Income performance for a relevant measurement period until 90.1% of
operating plan performance for the relevant period is achieved. At 90%
performance, 0% of the target bonus for Net Income will be paid. Above 90%, the
bonus percent increases on a linear scale, with 100% of the target bonus for Net
Income paid at 100% performance compared to the operating plan for the relevant
period. Above 100%, the bonus percent also increases on a linear scale in which
10% of bonus is paid for every 1% of incremental Plan achievement and a maximum
of two times target bonus for Net Income is paid at 110% of performance compared
to the operating plan for the relevant period. For purposes of this calculation,
Net Income will not be adjusted for foreign exchange fluctuations and will
exclude non-recurring charges, as described above.
Cash Flow, defined as net cash provided by operating activities, less capital
expenditures, is 30% of the total target bonus and is evaluated annually based
upon results reported in the applicable earnings release. No bonus will be
earned with respect to Cash Flow performance for the relevant measurement period
until 85.1% of operating plan performance is achieved. At 85% performance, 0% of
the target bonus for Cash Flow will be paid.

 



--------------------------------------------------------------------------------



 



Above 85%, the bonus percent increases on a linear scale, with 100% of the
target bonus for Cash Flow paid at 100% performance compared to the operating
plan for the relevant period. Above 100%, the bonus percent also increases on a
linear scale, with 133% of bonus paid at 105% and 167% of bonus paid at 110% and
a maximum of two times target bonus for Cash Flow paid at 115% of performance
compared to the annual operating plan. Cash Flow will not be adjusted for
foreign exchange fluctuations and will exclude non-recurring charges, as
described above.
III. PERFORMANCE AWARD (BONUS) PAYOUT
Target bonus amounts are established for each individual participant in the Plan
based upon his/her position. If a Plan participant’s position changes during the
year, the individual’s target bonus may be changed, if so approved by the
President and CEO and the Compensation Committee. The target bonus amounts for
any individual who has been designated as a “covered employee” may only be
decreased during the year. Any change to the target bonus rate should become
effective in the quarter following the change.
For each quarter, the actual bonus payout will be equal to 25% of the
participant’s annual target, multiplied by the plan achievement percentage for
each of Net Sales and Net Income (weighted 40% and 30% respectively). For the
fourth quarter, the bonus will also include any full-year payout for Cash Flow,
which will represent the full year, weighted 30%.
Bonus payments will be issued as soon as feasible after public filing of the
applicable earnings release for a completed quarterly or annual measurement
period, and following the certification in writing by the Compensation Committee
that the performance goals were satisfied. In the unlikely event an adjustment
occurs to financial results issued as part of the earnings release, prior to
filing the applicable Form 10-Q or Form 10-K, the impact of this adjustment
would be reflected in the following quarter. The payout for the 4th quarter
bonus and full-year bonus for 2011 will occur by March 15, 2012.
IV. PARTICIPATION
The participants in the Plan are as designated for participation by the
Compensation Committee, and any new officers and Vice Presidents appointed
during the year and approved by the Compensation Committee, provided the outcome
is substantially uncertain at the time target bonus award goals are established.
Each position has its own target bonus based on market data. Unless otherwise
specifically provided by the Compensation Committee, an employee who begins
participation after the beginning of a performance period, and at least ten
(10) days before the end of the performance period, will receive a pro-rated
bonus based on the ratio of the number of days of employment in the period over
the total number of days in the period. The performance goals and bonus formula
for a bonus award that has been designated by the Compensation Committee as a
performance based “covered award” under Internal Revenue Code section 162(m)
must be established by the Compensation Committee before the earlier of 90 days
after the start of the period of service to which the performance goal relates
or the date on which 25% of the period of service to which the performance goal
relates has elapsed.
Generally, in order to receive payment for the bonus, a participant must be
employed through the end of the calendar quarter, for respective quarterly
payouts and through the end of the calendar year for annual payouts. A
participant who voluntarily resigns or who is terminated for cause prior to the
end of the calendar quarter for quarterly payouts and prior to the end of the
calendar year for annual payouts will automatically forfeit the bonus payment.
If a participant’s employment is involuntarily terminated without cause prior to
the end of the calendar quarter for quarterly payouts and prior to the end of
the calendar year for annual payouts, the participant may be entitled to receive
a prorated calendar quarter bonus and annual bonus based on the participant’s
days of employment during the applicable calendar quarter or calendar year
performance period. A participant’s right to a prorated bonus will be determined
by the separate agreement, policy or plan, if any, that addresses the
participant’s right to severance following an involuntary termination without
cause.
V. APPROVAL, AUTHORIZATION, AND TERMS
This Plan has been approved by the Compensation Committee of the Board of
Directors. Any modifications or adjustments to the Plan must be approved by the
Compensation Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



Participation in the Plan is not an employment contract or any implied assurance
of continued employment or any benefit hereunder.

 